NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


RICARDO VALENTINO LEE                            No. 15-70293
MC CARTHY, AKA Joshua Lee, AKA
Ricardo McCarty,                                 Agency No. A205-991-536

             Petitioner,
                                                 MEMORANDUM*
   v.

LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 24, 2016**

Before:       LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

        Ricardo Valentino Lee McCarthy, a native and citizen of Panama, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      The record does not compel the conclusion the agency erred when it

determined there are serious reasons for believing Lee McCarthy committed a

murder prior to his entry into the United States, which constituted a serious

nonpolitical crime barring his eligibility for asylum or withholding of removal.

See 8 U.S.C. §§ 1158(b)(2)(A)(iii), 1231(b)(3)(B)(iii); McMullen v. INS, 788 F.2d
591, 599 (9th Cir. 1986) (agency’s determination that serious reasons exist

“requires only probable cause”) overruled on other grounds by Barapind v.

Enomoto, 400 F.3d 744, 751 n.7 (9th Cir. 2005) (en banc). We reject Lee

McCarthy’s contention that the agency ignored his testimony. Thus, Lee

McCarthy’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Lee McCarthy’s testimony of any mention of the

Colombian cartel, and on inconsistencies between his testimony and written

                                          2                                     15-70293
statement regarding an attack by cartel members, whether he received death

threats, and who told him the cartel put a price on his head. See Shrestha, 590
F.3d at 1048 (adverse credibility determination reasonable under the totality of the

circumstances). Lee McCarthy’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Lee

McCarthy does not point to any other evidence in the record that compels the

conclusion that it is more likely than not he would be tortured by or with the

consent or acquiescence of a public official in Panama. See Farah v. Ashcroft,

348 F.3d 1153, 1156-57 (9th Cir. 2003). Thus, Lee McCarthy’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                  15-70293